Exhibit 10.10

BMC SOFTWARE, INC.

SHORT-TERM INCENTIVE PERFORMANCE AWARD PROGRAM

[As Amended and Restated Effective as of April 1, 2009]

I. RESTATEMENT AND PURPOSE OF PROGRAM

1.1 Restatement of Program. The Compensation Committee of the Board of Directors
of BMC Software, Inc., a Delaware corporation (the “Company”), has previously
adopted the BMC Software, Inc. Short-Term Incentive Performance Award Program
(the “Program”) to implement in part the Performance Award provisions of the BMC
Software, Inc. 2002 Employee Incentive Plan (as amended from time to time, the
“2002 Employee Incentive Plan”). Subsequently, the Company adopted the BMC
Software, Inc. 2007 Incentive Plan (the “Plan”). The Compensation Committee of
the Company’s Board of Directors now desires to amend and restate the Program to
update the terms of the Program so that the Program implements in part the
Performance Award provisions of the Plan in place of the 2002 Employee Incentive
Plan, effective as of April 1, 2009.

1.2 Purpose of Program. The Program is intended to provide a method for
attracting, motivating, and retaining key employees to assist in the development
and growth of the Company and its Affiliates. The Program and Awards hereunder
shall be subject to the terms of the Plan, including the limitations on the
maximum value of Awards contained therein.

II. DEFINITIONS AND CONSTRUCTION

2.1 Definitions. Capitalized terms contained in the Program, unless otherwise
defined herein, shall have the meaning ascribed to them in the Plan. Where the
following words and phrases are used in the Program, they shall have the
respective meanings set forth below, unless the context clearly indicates to the
contrary:

(a) “Award” means, with respect to each Participant for a Performance Period,
such Participant’s opportunity to earn a Payment Amount for such Performance
Period upon the satisfaction of the terms and conditions of the Program.

(b) “Award Notice” means a written notice issued by the Company to a Participant
evidencing such Participant’s receipt of an Award with respect to a Performance
Period.

(c) “Base Amount” means, with respect to each Participant and each Performance
Period, the annual base rate of pay paid or payable in cash by the Company and
the Affiliates to or for the benefit of the Participant for services rendered or
labor performed as in effect on the earlier of (i) the date of the Participant’s
termination of employment with the Company if a Change in Control occurs during
such Performance Period and the Participant’s employment with the Company
terminates on or after the date of such Change in Control and during such
Performance Period, (ii) the date of the Participant’s termination of employment
with the Company if such termination is by reason of death or Disability, or
(iii) the last day of such Performance Period; provided, however, that if “Base
Amount” is to be determined pursuant to



--------------------------------------------------------------------------------

clause (i) of this sentence, then in no event shall such amount be less than the
Participant’s annual base rate of pay paid or payable in cash by the Company and
the Affiliates to or for the benefit of the Participant for services rendered or
labor performed as in effect on the day immediately preceding the date of the
Change in Control. Base Amount shall be determined without reduction for amounts
a Participant could have received in cash in lieu of (A) elective deferrals
under the Company’s Executive Deferred Compensation Plan or (B) elective
contributions made on such Participant’s behalf by the Company or an Affiliate
pursuant to a qualified cash or deferred arrangement (as defined in section
401(k) of the Code) or pursuant to a plan maintained under section 125 of the
Code.

(d) “Base Amount Multiplier” means, with respect to each Participant and each
Performance Period, a percentage assigned to such Participant by the Committee
for such Performance Period.

(e) “Change in Control” means the occurrence of one or more of the following
events:

(1) the acquisition, directly or indirectly, by any person or related group of
persons (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 of the Exchange Act) of securities
possessing at least fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities;

(2) a change in the composition of the Board such that a majority of the Board
members ceases by reason of one or more contested elections for Board membership
to be comprised of individuals who either (i) are Board members as of the
Effective Date (the “Incumbent Directors”) or (ii) after the Effective Date, are
elected or nominated for election as Board members by at least a majority of the
Incumbent Directors who are still in office at the time such election or
nomination is approved by the Board (such individuals will also be considered
“Incumbent Directors” upon election to the Board), but excluding for purposes of
clauses (i) and (ii) any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest (within the
meaning of Rule 14a-11 of the Exchange Act) with respect to the election or
removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;

(3) a merger, consolidation, or similar corporate transaction in which the
Company’s shareholders immediately prior to the transaction do not own more than
sixty percent (60%) of the voting stock of the surviving corporation in the
transaction;

(4) shareholder approval of the Company’s liquidation, dissolution, or sale of
substantially all of its assets; or

(5) if the Participant’s primary employment duties are with a subsidiary,
division, or business unit of the Company, the sale, merger, contribution,
transfer or any other transaction in conjunction with which the Company’s
ownership interest in the subsidiary, division, or business unit decreases below
a majority interest.



--------------------------------------------------------------------------------

(f) “Effective Date” means April 1, 2009, as to this amendment and restatement
of the Program. The original effective date of the Program was April 1, 2003.

(g) “Eligible Employee” means any individual who is an employee of the Company
or an Affiliate.

(h) “Participant” means an Eligible Employee who has received an Award under the
Program with respect to a Performance Period pursuant to Section 4.1.

(i) “Participation Fraction” means, with respect to each Participant and each
Performance Period:

 

  (i)

if the Participant has been continuously employed by the Company from the first
day of such Participant’s commencement of participation in the Program for such
Performance Period through the last day of such Performance Period, a fraction,
the numerator of which is the number of days in the period beginning on the
first day of such Participant’s commencement of participation in the Program for
such Performance Period and ending on the last day of such Performance Period
(but excluding any days in such period during which the Participant is on a
voluntary personal leave of absence), and the denominator of which is the number
of days in such Performance Period; and

 

  (ii)

if (A) the Participant’s employment with the Company terminates during such
Performance Period by reason of death or Disability or (B) a Change in Control
occurs during such Performance Period and the Participant’s employment with the
Company terminates on or after the date of such Change in Control and during
such Performance Period for any reason whatsoever, a fraction, the numerator of
which is the number of days in the period beginning on the first day of such
Participant’s commencement of participation in the Program for such Performance
Period and ending on the date of such Participant’s termination of employment
(but excluding any days in such period during which the Participant is on a
voluntary personal leave of absence), and the denominator of which is the number
of days in such Performance Period.

(j) “Payment Amount” means, with respect to each Participant and each Award for
a Performance Period, an amount that the Participant will be paid under the
Program if the Performance Goals with respect to such Award are satisfied;
provided, however, that a Participant’s Payment Amount for an Award shall be
subject to reduction as provided in Section 6.1 and the Payment Amount for an
Award, together with the amount paid pursuant to any Award under the Company’s
Long-Term Incentive Program, which may be paid in any calendar year in may not
exceed the amount specified in Section 6.5. A Participant’s Payment Amount with
respect to a particular Award for a Performance Period shall be determined as
provided in the Program Schedule for such Performance Period.



--------------------------------------------------------------------------------

(k) “Performance Goal” means, with respect to each Participant and each Award, a
goal that must be achieved by the Company and/or its Affiliates in order for the
Participant to receive a Payment Amount with respect to such Award. Performance
Goals shall be established by the Committee and, to the extent an Award is
intended to qualify as qualified performance-based compensation under
Section 162(m) of the Code, shall be based on one or more of the performance
measures specified in Section 1.1(t) of the Plan.

(l) “Performance Period” means a period of time established by the Committee
over which a Performance Goal shall be measured.

(m) “Program” means this BMC Software, Inc. Short-Term Incentive Performance
Award Program, as amended from time to time.

(n) “Program Schedule” means a schedule that constitutes a part of the Program
and details certain particulars with respect to the Program and Awards hereunder
for one or more Performance Periods. Each Program Schedule shall be adopted by
the Committee or shall be prepared by the appropriate officers of the Company
based on resolutions, minutes or consents adopted by the Committee. There may be
more than one Program Schedule under the Program. Each Program Schedule is
incorporated herein by reference and thereby made a part of the Program, and
references herein to the Program shall include the Program Schedules.

2.2 Number, Gender, Headings, and Periods of Time. Wherever appropriate herein,
words used in the singular shall be considered to include the plural, and words
used in the plural shall be considered to include the singular. The masculine
gender, where appearing in the Program, shall be deemed to include the feminine
gender. The headings of Articles, Sections, and Paragraphs herein are included
solely for convenience. If there is any conflict between such headings and the
text of the Program, the text shall control. All references to Articles,
Sections, and Paragraphs are to this Program unless otherwise indicated. Any
reference in the Program to a period or number of days, weeks, months, or years
shall mean, respectively, calendar days, calendar weeks, calendar months, or
calendar years unless expressly provided otherwise.

III. ADMINISTRATION

3.1 Administration by the Committee. The Program shall be administered by the
Committee.

3.2 Powers of the Committee. The Committee shall supervise the administration
and enforcement of the Program according to the terms and provisions hereof and
shall have the sole discretionary authority and all of the powers necessary to
accomplish these purposes. The Committee shall have all of the powers specified
for it under the Program, including, without limitation, the power, right, or
authority: (a) to designate an Eligible Employee as a Participant with respect
to a Performance Period in accordance with Section 4.1, (b) from time to time to
establish rules and procedures for the administration of the Program, which are
not inconsistent



--------------------------------------------------------------------------------

with the provisions of the Program or the Plan, and any such rules and
procedures shall be effective as if included in the Program, (c) to construe in
its discretion all terms, provisions, conditions, and limitations of the Program
and any Award, (d) to correct any defect or to supply any omission or to
reconcile any inconsistency that may appear in the Program in such manner and to
such extent as the Committee shall deem appropriate, and (e) to make all other
determinations necessary or advisable for the administration of the Program. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Program or in any Award or Award Notice in the manner and
to the extent it shall deem expedient to carry it into effect.

3.3 Committee Decisions Conclusive; Standard of Care. The Committee shall, in
its sole discretion exercised in good faith (which, for purposes of this
Section 3.3, shall mean the application of reasonable business judgment), make
all decisions and determinations and take all actions necessary in connection
with the administration of the Program. All such decisions, determinations, and
actions by the Committee shall be final, binding, and conclusive upon all
persons. The Committee shall not be liable for any action or determination taken
or made in good faith or upon reliance in good faith on the records of the
Company or information presented to the Committee by the Company’s officers,
employees, or other persons (including the Company’s outside auditors) as to
matters the Committee reasonably believes are within such other person’s
professional or expert competence. If a Participant disagrees with any decision,
determination, or action made or taken by the Committee, then the dispute will
be limited to whether the Committee has satisfied its duty to make such decision
or determination or take such action in good faith. No liability whatsoever
shall attach to or be incurred by any past, present or future stockholders,
officers or directors, as such, of the Company or any of its Affiliates, under
or by reason of the Program or the administration thereof, and each Participant,
in consideration of receiving benefits and participating hereunder, expressly
waives and releases any and all claims relating to any such liability.

IV. PARTICIPATION AND AWARD NOTICES

4.1 Participation. The Committee shall, from time to time, in its sole
discretion designate the Eligible Employees who shall become Participants in the
Program with respect to a Performance Period; provided, however, that an
Eligible Employee may not be selected for participation in the Program with
respect to a particular Performance Period after the last day of such
Performance Period. An Award to a Participant shall designate the type of such
Award and the Performance Period or Performance Periods to which such Award
relates. The Committee shall designate the Base Amount Multiplier that shall
apply to each Participant with respect to his participation in the Program. In
addition, if the effective date of a Participant’s participation in the Program
with respect to a Performance Period for which such Participant receives an
Award is after the first day of such Performance Period, then the Committee
shall designate the effective date of such Participant’s participation in the
Program with respect to such Performance Period.

4.2 Award Notices. The Company shall provide an Award Notice to each Eligible
Employee who becomes a Participant under the Program as soon as administratively
feasible after such Eligible Employee becomes a Participant. An Award Notice may
specify one or more



--------------------------------------------------------------------------------

Performance Periods and/or types of Awards with respect to which the Participant
may participate in the Program. Further, an Award Notice may provide that the
Participant shall continue to participate in the Program for successive
Performance Periods until notified otherwise by the Committee or, if earlier,
the date upon which he terminates employment with the Company. An Award Notice
shall specify the Participant’s Base Amount Multiplier, which may be changed on
a prospective basis by the Committee upon written notice to the Participant at
any time prior to the commencement of a Performance Period.

V. PERFORMANCE GOALS

5.1 Establishment of Performance Goals. The Committee shall, in its sole
discretion, establish the Performance Goal or Goals that shall apply with
respect to each Award for a Performance Period. The Performance Goals with
respect to an Award shall be established by the Committee not later than 90 days
after the commencement of the period of service to which the Performance Goals
relate; provided, however, that if the Performance Goals for an Award with
respect to a Performance Period are established on or after the first day of
such Performance Period and the Award is intended to qualify as qualified
performance-based compensation under Section 162(m) of the Code, then (a) the
outcome with respect to the satisfaction of such Performance Goals must be
substantially uncertain at the time such Performance Goals are so established
and (b) in no event may such Performance Goals be established after 25% of the
period of service has elapsed. Further, if the Committee has established
Performance Goals with respect to a particular Award, then the Committee may, in
its sole discretion, revise any of such Performance Goals so long as such
revision is made on or before the last date upon which the Committee could have
originally established such Performance Goals as described in the preceding
sentence. Subject to the foregoing, the Performance Goals established by the
Committee for an Award with respect to a Performance Period may include
alternative targets that are contingent on the occurrence or non-occurrence of a
specified event. For example, the Performance Goals for an Award may include
(i) one set of targets that will apply if an acquisition, divestiture or other
specified corporate event occurs during the related Performance Period and
(ii) a separate set of targets that will apply if such acquisition, divestiture
or other specified corporate event does not occur during such Performance
Period.

5.2 Adjustments.

(a) If, prior to the last day of a Performance Period, the Company shall effect
a nonreciprocal transaction with the holders of capital stock of the Company
that causes the per share value of the shares of the Company’s common stock to
change, such as a stock dividend, stock split, spin-off, rights offering, or
recapitalization through a large, nonrecurring cash dividend (each, an “Equity
Restructuring”), then the number of shares as to which an Award pertains shall
be proportionately adjusted by the Committee in a manner that reflects such
event. The Committee may also proportionally adjust any Performance Goal for an
Award with respect to such Performance Period that is based on or measured by a
per share of common stock criteria in a manner that reflects such Equity
Restructuring; provided, however, that no such adjustment shall be made if the
Performance Goals established by the Committee for such Performance Period
reflect that the Committee considered such event in establishing such targets.



--------------------------------------------------------------------------------

(b) The Committee may appropriately adjust any evaluation of performance under a
Performance Goal to remove the effect of equity compensation expense under FAS
123R, amortization of acquired technology and intangibles, asset write-downs;
litigation or claim judgments or settlements; the effect of changes in or
provisions under tax law, accounting principles or other such laws or provisions
affecting reported results; accruals for reorganization and restructuring
programs; discontinued operations; and any items that are extraordinary, unusual
in nature, non-recurring or infrequent in occurrence, except where such action
would result in the loss of the otherwise available exemption of the Award under
Section 162(m) of the Code, if applicable.

VI. AWARD PAYMENTS

6.1 Determinations and Certification by the Committee. As soon as
administratively feasible after the end of each Performance Period, the
Committee shall determine whether the Performance Goals applicable to Awards for
such Performance Period were satisfied and, if such Performance Goals were
satisfied in whole or in part, the Payment Amount, if any, for each Participant
holding such an Award. Notwithstanding any provision herein to the contrary, at
any time prior to the date an amount is paid to or for the benefit of a
Participant pursuant to Section 6.2 with respect to a Performance Period, the
Committee may, in its sole discretion, reduce the Payment Amount that would
otherwise be payable pursuant to Section 6.2 (but not Section 6.3) to such
Participant for such Performance Period based on the Committee’s view of such
Participant’s performance and/or the Company’s performance during such
Performance Period. Any such reduction may be made with respect to one or more
Participants and not other Participants, and the magnitude of such reductions
may vary among individual Participants. The Committee’s determinations pursuant
to the preceding provisions of this Section 6.1 for each Performance Period and
any other material terms relating to the payment of an Award shall be certified
by the Committee in writing and delivered to the Secretary of the Company no
later than six weeks after the last day of such Performance Period. For purposes
of the preceding sentence, approved minutes of the Committee meeting in which
the certification is made shall be treated as a written certification.

6.2 Eligibility for Payment of Awards. Upon the Committee’s written
certification in accordance with Section 6.1 that a Payment Amount for an Award
with respect to a Performance Period is due under the Program, each Participant
who has received an Award with respect to such Performance Period and who has
remained continuously employed by the Company or an Affiliate (or was on a
voluntary personal leave of absence approved by the Company) from the effective
date as of which such Participant received such Award until the last day of such
Performance Period shall be entitled to the Payment Amount applicable to such
Participant’s Award for such Performance Period. Further, if a Participant
received an Award with respect to such Performance Period and his employment
with the Company terminated during such Performance Period by reason of death or
Disability, then such Participant shall be entitled to the Payment Amount
applicable to such Participant’s Award for such Performance



--------------------------------------------------------------------------------

Period; Except as provided in the preceding sentence or in Section 6.3, if a
Participant’s employment with the Company terminates for any reason whatsoever
prior to the last day of a Performance Period, then such Participant shall not
be entitled to receive any payment under the Program with respect to his or her
Award for such Performance Period. Without limiting the scope of the preceding
sentence, if a Participant’s employment with the Company terminates during a
Performance Period by reason of death or Disability, then such Participant shall
not be entitled to any payment under the Program with respect to any Performance
Period that begins after the date of such termination of employment. Payment of
the amount to which a Participant becomes entitled pursuant to this Section 6.2
shall be made by the Company as soon as administratively feasible after the
Committee’s written certification that a Payment Amount is due under the
Program.

6.3 Change in Control. Upon the occurrence of a Change in Control, the
provisions of Sections 6.1 and 6.2 shall cease to apply with respect to Awards
for the Performance Period during which such Change in Control occurs and the
Company shall be required to pay a Payment Amount (as determined below) for such
Awards to each Participant who is employed by the Company on the day immediately
prior to the Change in Control (or who is on a voluntary personal leave of
absence at such time that has been approved by the Company or who has terminated
employment with the Company during such Performance Period and prior to such
Change in Control by reason of death or Disability. For purposes of this
Section 6.3, the Payment Amount for each Participant who is entitled to a
payment pursuant to this Section 6.3 shall be calculated as if the Performance
Goal or Goals applicable to an affected Award were achieved at a level specified
in the Program Schedule for purposes of this Section 6.3. The Payment Amount
determined under this Section 6.3 shall be paid to each eligible Participant as
soon as administratively feasible after the last day of the Performance Period
in which the Change in Control occurs; provided, however, that (a) with respect
to a Participant whose employment with the Company terminated during such
Performance Period and prior to the Change in Control by reason of death or
Disability, then such payment shall be paid to such Participant as soon as
administratively feasible after the date of the Change in Control, and (b) with
respect to a Participant whose employment with the Company terminated during
such Performance Period and on or after the date of the Change in Control for
any reason whatsoever, then such payment shall be paid to such Participant as
soon as administratively feasible after the date of his termination of
employment.

6.4 Form of Payment of Awards. All payments to be made under the Program to a
Participant with respect to an Award for a Performance Period shall be paid in a
single lump sum cash payment.

6.5 Maximum Payment Amount. In no event shall the Payment Amount that is paid to
or on behalf of any one individual under this Program, together with the amount
paid to such individual under the Company’s Long-Term Incentive Performance
Award Program, exceed $10,000,000 in any calendar year; provided, however, that
all Payment Amounts for Awards hereunder shall be subject to the limitations set
forth in Section 2.4 of the Plan.



--------------------------------------------------------------------------------

VII. TERMINATION AND AMENDMENT OF PROGRAM

The Committee may amend the Program at any time and from time to time; provided,
however, that the Program may not be amended after the last day of a Performance
Period in a manner that would impair the rights of any Participant with respect
to any outstanding Award pertaining to such Performance Period without the
consent of such Participant. The Committee may at any time prior to the last day
of a Performance Period terminate the Program (in its entirety or as it applies
to one or more specified Affiliates) with respect to such Performance Period and
subsequent Performance Periods. Notwithstanding the foregoing, the Program may
not be amended or terminated in contemplation of or in connection with a Change
in Control, nor may any Participant’s participation herein be terminated in
contemplation of or in connection with a Change in Control, unless adequate and
effective provision for the making of all payments otherwise payable pursuant to
Section 6.3 of the Program with respect to such Change in Control shall be made
in connection with any such amendment or termination. The Committee shall remain
in existence after the termination of the Program for the period determined
necessary by the Committee to facilitate the termination of the Program, and all
provisions of the Program that are necessary, in the opinion of the Committee,
for equitable operation of the Program during such period shall remain in force.

VIII. MISCELLANEOUS PROVISIONS

8.1 No Effect on Employment Relationship. For all purposes of the Program, a
Participant shall be considered to be in the employment of the Company as long
as he remains employed on a full-time basis by the Company or any Affiliate.
Without limiting the scope of the preceding sentence, it is expressly provided
that a Participant shall be considered to have terminated employment with the
Company at the time of the termination of the “Affiliate” status under the
Program of the entity or other organization that employs the Participant.
Nothing in the adoption of the Program, the grant of Awards, or the payment of
amounts under the Program shall confer on any person the right to continued
employment by the Company or any Affiliate or affect in any way the right of the
Company (or an Affiliate, if applicable) to terminate such employment at any
time. Unless otherwise provided in a written employment agreement, the
employment of each Participant shall be on an at-will basis, and the employment
relationship may be terminated at any time by either the Participant or the
Participant’s employer for any reason whatsoever, with or without cause. Any
question as to whether and when there has been a termination of a Participant’s
employment for purposes of the Program, and the reason for such termination,
shall be determined solely by and in the discretion of the Committee, and its
determination shall be final, binding, and conclusive on all parties.

8.2 Prohibition Against Assignment or Encumbrance. No Award or other right,
title, interest, or benefit hereunder shall ever be assignable or transferable,
or liable for, or charged with any of the torts or obligations of a Participant
or any person claiming under a Participant, or be subject to seizure by any
creditor of a Participant or any person claiming under a Participant. No
Participant or any person claiming under a Participant shall have the power to
anticipate or dispose of any Award or other right, title, interest, or benefit
hereunder in any manner until the same shall have actually been distributed free
and clear of the terms of the



--------------------------------------------------------------------------------

Program. Payments with respect to an Award shall be payable only to the
Participant (or (a) in the event of a Disability that renders such Participant
incapable of conducting his or her own affairs, any payment due under the
Program to such Participant shall be made to his or her duly appointed legal
representative and (b) in the event of the death of a Participant, any payment
due under the Program to such Participant shall be made to his or her estate).
The provisions of the Program shall be binding on all successors and permitted
assigns of a Participant, including without limitation the estate of such
Participant and the executor, administrator or trustee of such estate, or any
receiver or trustee in bankruptcy or representative of the Participant’s
creditors.

8.3 Unfunded, Unsecured Program. The Program shall constitute an unfunded,
unsecured obligation of the Company to make payments of incentive compensation
to certain individuals from its general assets in accordance with the Program.
Each Award granted under the Program merely constitutes a mechanism for
measuring such incentive compensation and does not constitute a property right
or interest in the Company, any Affiliate, or any of their assets. Neither the
establishment of the Program, the granting of Awards, nor any other action taken
in connection with the Program shall be deemed to create an escrow or trust fund
of any kind.

8.4 No Rights of Participant. No Participant shall have any security or other
interest in any assets of the Company or any Affiliate or in the securities
issued by the Company or any Affiliate as a result of participation in the
Program. Participants and all persons claiming under Participants shall rely
solely on the unsecured promise of the Company set forth herein, and nothing in
the Program, an Award or an Award Notice shall be construed to give a
Participant or anyone claiming under a Participant any right, title, interest,
or claim in or to any specific asset, fund, entity, reserve, account, or
property of any kind whatsoever owned by the Company or any Affiliate or in
which the Company or any Affiliate may have an interest now or in the future;
but each Participant shall have the right to enforce any claim hereunder in the
same manner as a general creditor. Neither the establishment of the Program nor
participation hereunder shall create any right in any Participant to make any
decision, or provide input with respect to any decision, relating to the
business of the Company or any Affiliate.

8.5 Tax Withholding. The Company and the Affiliates shall deduct and withhold,
or cause to be withheld, from a Participant’s payment made under the Program, or
from any other payment to such Participant, an amount necessary to satisfy any
and all tax withholding obligations arising under applicable local, state,
federal, or foreign laws associated with such payment. The Company and the
Affiliates may take any other action as may in their opinion be necessary to
satisfy all obligations for the payment and withholding of such taxes.

8.6 No Effect on Other Compensation Arrangements. Nothing contained in the
Program or any Participant’s Award or Award Notice shall prevent the Company or
any Affiliate from adopting or continuing in effect other or additional
compensation arrangements affecting any Participant. Nothing in the Program
shall be construed to affect the provisions of any other compensation plan or
program maintained by the Company or any Affiliate.



--------------------------------------------------------------------------------

8.7 Affiliates. The Company may require any Affiliate employing a Participant to
assume and guarantee the Company’s obligations hereunder to such Participant,
either at all times or solely in the event that such Affiliate ceases to be an
Affiliate.

8.8 Governing Law. The Program shall be construed in accordance with the laws of
the State of Texas.

IN WITNESS WHEREOF, the undersigned officer of the Company acting pursuant to
authority granted to her by the Committee has executed this instrument as of the
1st day of September, 2009, effective as of the Effective Date.

 

BMC SOFTWARE, INC.

By:

 

/s/ DONNA HARRIGAN

Name:

 

Donna Harrigan

Title:

 

Vice President